Citation Nr: 1010293	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-05 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk





INTRODUCTION

The Veteran served on active duty from December 1974 to 
December 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or 
manifested for many years thereafter, and there is no 
competent evidence linking the Veteran's current bilateral 
hearing loss to service.

2.  Tinnitis began during active service and has continued to 
the present.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may incurrence of sensori-neural 
hearing loss be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107, (West 2002 & Supp. 2009); C.F.R §§ 
3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009), defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102,  3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a March 2007 letter, issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  This letter 
also advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, and a May 2007 VA 
examination report.

As discussed above, the VCAA provisions have been considered 
and met.  The Veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the 
claims process by responding to notices and by providing 
written argument regarding his claims.  Thus, he was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have any effect on 
the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Pertinent Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration on continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional. Jandreau v. 
Nicholson, 492 F.3d 1331, 1337, (Fed. Cir. 2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(Citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If sensori-neural hearing loss becomes manifest to a degree 
of 10 percent within one year of separation from active 
service, then it is presumed to have been incurred during 
active service, even though there is no evidence of sensori-
neural hearing loss during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1133; 38 C.F.R. §§ 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 303(b); Savage v. Grober, 10 Vet. App. 
488, 494-95 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).


Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file show, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380, -81 (Fed. Cir. 2000) and Timberlake v. Grober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus because he 
endured significant sound exposure in service due to constant 
exposure to engines and other sounds, while working as a 
helicopter repairman on the flight line.  More specifically, 
the Veteran notes one undocumented incident when a 
compression bearing failed resulting in a loud impulse noise 
and ear pain.  The Veteran's DD Form 214 shows that his 
military occupational specialty was an aircraft mechanic and 
that he did not receive any medals indicative of combat 
service.  

The available service treatment records are negative for any 
complaints, diagnosis, or treatment of either bilateral 
hearing loss or tinnitus.  At his November 1974 enlistment 
exam, the Veteran's hearing appeared normal for VA purposes, 
as well as at his August 1977 discharge examination as none 
of the frequencies exceed 40 decibels, and there are not 3 
frequencies exceeding 26 decibels.  The Veteran's CNC word 
list speech recognition scores were not noted on either exam.  
Thus, there does not appear to be any preexisting hearing 
loss, nor aggravated hearing loss sustained during service.  

A subsequent periodic examination was done in May 1995 which 
is the first indication of the Veteran manifesting hearing 
loss for VA purposes as the auditory threshold in 3000 Hz was 
40 decibels.  

On May 2007 VA examination, a diagnosis of bilateral mild 
high frequency sensorineural hearing loss with mildly reduced 
word recognition bilaterally was made.  However, upon review 
of the Veteran's service treatment records, the examiner 
opined that the bilateral hearing loss is less likely than 
not (less than 50/50 probability) aggravated by acoustic 
trauma during military service.  The examiner stated that the 
Veteran's preexisting hearing loss (35 decibels at 4000 hertz 
on the left) on his entrance examination was not aggravated 
on his separation exam. Additionally, although the Veteran 
reports a compression bearing incident has affected his 
hearing, that incident is not documented in his service 
treatment records.  Finally, the examiner noted that the 
Veteran experienced pre and post-service noise exposure in 
his occupation as a fork lift driver in a factory.  The 
report also states that there is no evidence of tinnitus in 
the treatment records.

The determination as to whether the requirements for 
entitlement to service connection are met is based on 
analysis of all of the evidence of record and the evaluation 
of its credibility and probative value.  38 U.S.C.A § 7104(a) 
(West 2002); Baldwin v. West, 13 Vet. App.  (1999); 38 C.F.R. 
§ 303(a) (2009).  When there is an approximate balance of 
positive and negative evidence regarding a material issue, 
the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3102, 4.3 (2009).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

The Board finds the Veteran's statements to the effect that 
he unknowingly suffered from tinnitus in service and which 
has continued to the present, to be consistent with his in-
service military occupational duties and to be credible.  
Further, tinnitus is a condition that is capable of lay 
observation.  Thus, after resolving all doubt in the 
Veteran's favor, the Board finds that the preponderance of 
the evidence supports a grant of service connection for 
tinnitus.  

However, the Board concludes that the medical findings are of 
greater probative value than the Veteran's contentions 
regarding his bilateral hearing loss.  To the extent that the 
Veteran himself believes that there is a medical nexus 
between his bilateral hearing loss and his military service, 
it is now well established that lay persons without medical 
training, such as the Veteran, are not competent to opine on 
matters require medical expertise, such as etiology of 
audiological disabilities.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. §3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (noting general competence to 
testify as to symptoms but not to provide medical diagnosis).  

Furthermore, the VA examiner examined the Veteran, reviewed 
the claims file, and provided adequate reasons and bases 
supporting the medical opinion that bilateral hearing loss is 
not as least as likely as not related to his military 
service.

In sum, the Board finds that the preponderance of the 
evidence and the benefit of the doubt rule indicate that the 
Veteran's tinnitus was present in service and has continued 
to the present.  However, the Board finds that bilateral 
hearing loss was not present in service or for many years 
thereafter, and was not aggravated or worsened by his 
service.  Further, bilateral hearing loss has not been shown 
by competent and probative medical evidence to be 
etiologically related to his active service.  Accordingly, 
service connection for hearing loss is not warranted on any 
basis.  

In reaching the conclusion above as to bilateral hearing 
loss, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim for bilateral 
hearing loss, that doctrine is not applicable in the instant 
appeal pertaining to that issue.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


